Citation Nr: 1701849	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  11-04 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a cardiovascular disorder, including ischemic heart disease, to include as due to in-service exposure to herbicides and/or other chemicals.


REPRESENTATION

Appellant represented by:	Drew Early, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mac, Counsel

INTRODUCTION

The Veteran had active military service from August 1964 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision dated in April 2012 of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  In October 2014, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge at the RO.  A transcript is included in his electronic file.  In February 2015 the Board remanded the issue on appeal for further development.  

In September 2015, the Veteran signed a waiver of initial RO review for any additional evidence that he would submit subsequent to the last Supplemental Statement of the Case (SSOC) dated in September 2015.  Indeed, VA medical records have been received since the September 2015 SSOC.  However, the records are cumulative, duplicative or not pertinent to the Veteran's claim of service connection for a cardiovascular disorder, including ischemic heart disease.  Thus, an additional waiver of initial RO consideration is not needed.  38 C.F.R. §§ 19.37, 20.1304.

In October 2016 the Veteran submitted a claim of entitlement to service connection for bladder cancer.  In December 2016, VA acknowledged receipt of the claim and advised the Veteran that it could not be processed under the Fully Developed Claim (FDC) Program and would be processed under the standard claim processing procedures.  As VA is in the process of developing this claim, it need not be referred to the Agency of Original Jurisdiction for appropriate action.  


FINDING OF FACT

The evidence is at least in relative equipoise as to whether coronary artery disease is related to the Veteran's service.  

CONCLUSION OF LAW

The criteria for service connection for coronary artery disease are met.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).   


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  In light of the favorable determination to grant service connection for a cardiovascular disorder diagnosed as coronary artery disease, VA's duties to notify and assist are deemed fully satisfied.  There is no prejudice to the Veteran in proceeding to decide the issue.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Considering the claim for service connection for a cardiovascular disorder, including ischemic heart disease, in light of the record and the governing legal authority, the Board finds that the evidence is at least in equipoise on the question of a nexus.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  First, the Veteran has ischemic heart disease diagnosed as coronary artery disease.  See, e.g, October 2015 letter from private doctors and VA examinations dated in April 2013 and August 2015.  Second, his DD 214 Form shows that his military occupational specialty was water and waste specialist.  The Veteran's personnel records show that during service in the United States Air Force he was a water waste and procurement specialist at the Udorn Air Force Base in Thailand from November 1966 to November 1967.  The Veteran contends that he has ischemic heart disease due to Agent Orange exposure while stationed at Udorn Air Force Base in Thailand.  See, e.g., October 2012 statement, February 2014 Form 9 Appeal, and October 2014 Board hearing.  In a statement in March 2015 the Veteran explained that he had exposure to Agent Orange while at the Udorn Air Base in Thailand because he worked close to the perimeter of the base as a water facility and sewage leeching pond were located there.  

Third, the law establishes a presumption of entitlement to service connection for diseases associated with exposure to certain herbicide agents and also provides a presumption of exposure for veterans who served in the Republic of Vietnam.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e), to include ischemic heart disease such as coronary artery disease, if manifested to a compensable degree at any time after active service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6)(ii).  VA has also determined that special consideration of herbicide exposure on a factual basis should be extended to veterans whose duties placed them on or near the perimeters of certain Thailand military bases during the Vietnam era.  See M21-1 Adjudication Procedures Manual, Part IV, Subpart ii, Chapter 1, Section H, Topic 5.  VA's Adjudication Procedures Manual directs, in pertinent part, that if a veteran served in the United States Air Force during the Vietnam Era at one of the specified Royal Thai Air Force Bases (RTAFBs), including Udorn, in a capacity that otherwise placed him near the air base perimeter as shown by the evidence of record, to include daily work duties, performance evaluation reports or other credible evidence, then herbicide exposure is to be conceded.

In the instant case, service connection for coronary artery disease may not be granted on a presumptive basis due to Agent Orange exposure pursuant to 38 C.F.R. §§ 3.307, 3.309(e) as the evidence does not show that the Veteran served in Vietnam and as the Joint Services Records Research Center (JSRRRC) coordinator in August 2015 found that the Veteran's herbicide exposure during service in Thailand could not be verified.  The Board notes that, although in the April 2012 rating decision it was conceded that the Veteran was exposed to herbicides at the Udorn Air Force Base in Thailand, in the January 2014 Statement of the Case the RO found that this determination was made in error and that the evidence did not establish that the Veteran's daily duties placed him near the air base perimeter.  

However, the Veteran is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  As discussed above, the Veteran consistently has contended that he was exposed to Agent Orange during service in Thailand.  His statements and testimony are credible.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Moreover, in March 2016 a favorable private opinion dated in October 2015 was received, which was signed by a certified physician's assistant and a medical doctor.  They acknowledged the Veteran's service in Thailand at the Udorn RTAFB from October 1966 to October 1967 and noted that due to the Veteran's work with toxic waste and fluids he had exposure to herbicides, including from vehicles that were used for deploying herbicides that he was required to use in performing his duties.  The examiners opined that it is more likely than not that the Veteran's exposure to herbicides and Agent Orange contributed to his current diagnosis of coronary artery disease.  This opinion is significantly probative as it was based on medical principles and applied to the facts of the case.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  The examiners considered the nature of the Veteran's coronary artery disease, history and relevant complaints in proffering the opinion.

Lastly, there is an unfavorable VA opinion of record dated in August 2015.  The Board finds this opinion to be internally inconsistent as the examiner determined that the etiology of the Veteran's coronary artery disease was unknown and opined that the Veteran's heart disability/ischemic heart disease is less likely than not incurred in, or caused by, or otherwise related to, active service including exposure to hazardous chemicals used in a water treatment plant as the heart disability developed many years after service.  It is unclear to the Board how the examiner could conclude that the Veteran's ischemic heart disease was not related to service given the examiner's determination that the etiology of the coronary artery disease was unknown.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, this opinion is of minimum probative value.  

The Board also notes that the Veteran has been diagnosed with hypertension and atrial fibrillation/supraventricular arrhythmia.  See, e.g., August 2011 private opinion and August 2015 VA examination.  However, the RO in the April 2012 rating decision separately denied service connection for hypertension, atrial fibrillation, and ischemic heart disease, and the Veteran only disagreed with the denial of service connection for ischemic heart disease and perfected his appeal regarding the denial of service connection for ischemic heart disease.  During his October 2014 Board hearing, the Veteran confirmed that the issue on appeal was service connection for ischemic heart disease.  Thus, the other matters addressed in the April 2012 rating decision are not currently before the Board. 

Considering the totality of the evidence and resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence is at least equipoise on the question of a nexus between service and his diagnosed coronary artery disease.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a cardiovascular disorder diagnosed as coronary artery disease is granted.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


